DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on June 16, 2021 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-15,17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11042452. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11042452 contains every element of claims 1-7, 9-15,17-20 of the instant application and as such anticipates claim 1-7, 9-15,17-20 of the instant application.
Instant Application
Patent 11042452
1. A method comprising: receiving a stream of data that includes storage data to be stored on a remote storage system and metadata describing recovery information relative to a given point in time, wherein the stream of data includes transmission packets created based on a recovery point objective ('RPO') setting; storing, in one or more cloud environments, the stream of data; and transmitting, from the one or more cloud environments to a target storage system, the stream of data after an occurrence of a data loss event.
1. A method comprising: generating, in accordance with a recovery point objective (“RPO”) setting, a stream of data that includes storage data to be stored on a storage system and metadata describing recovery information relative to a given point in time, wherein the RPO setting specifies a unit of time used to create transmission packets within the stream of data; and transmitting, from the storage system to a cloud-based storage service, the stream of data from which data on the storage system may be recovered up to the given point in time corresponding to the RPO setting.

2. The method of claim 1, wherein the received stream of data is encrypted.
2. The method of claim 1, further comprising: prior to transmitting the stream of data, encrypting the stream of data.
3. The method of claim 1, wherein the received stream of data is encrypted using a plurality of keys, and wherein the stream of data may be decrypted based on a subset of the plurality of keys.
3. The method of claim 2, wherein the stream of data is encrypted using a plurality of keys, and wherein the stream of data may be decrypted based on a subset of the plurality of keys.
4. The method of claim 1, wherein the transmitting the stream of data after the occurrence of a data loss event includes transmitting the stream of data from multiple cloud endpoints distributed among multiple availability zones.
4. The method of claim 1, wherein the transmitting includes transmitting the stream of data to multiple cloud endpoints distributed among multiple availability zones.
5. The method of claim 4, wherein data on the remote storage system may be recovered based on a quorum of cloud endpoints that is less than all of the multiple cloud endpoints receiving the stream of data.
5. The method of claim 4, wherein data on the storage system is recovered based on a quorum of cloud endpoints that is less than all of the multiple cloud endpoints receiving the stream of data.
6. The method of claim 1, wherein the stream of data includes an atomic sequence of updates.
6. The method of claim 1, wherein the stream of data includes an atomic sequence of updates.
7. The method of claim 1, wherein the remote storage system is a source storage system, and wherein in response to a data loss event, the data from the source storage system is recovered on the target storage system that is different from the source storage system.
7. The method of claim 1, wherein the storage system is a source storage system, and wherein in response to a data loss event, the data from the source storage system is recovered on a target storage system that is different from the source storage system.
9. An apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: receiving a stream of data that includes storage data to be stored on a remote storage system and metadata describing recovery information relative to a given point in time, wherein the stream of data includes transmission packets created based on a recovery point objective ('RPO') setting; storing, in one or more cloud environments, the stream of data; and transmitting, from the one or more cloud environments to a target storage system, the stream of data after an occurrence of a data loss event.
8. An apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out: generating, in accordance with a recovery point objective (“RPO”) setting, a stream of data that includes storage data to be stored on a storage system and metadata describing recovery information relative to a given point in time, wherein the RPO setting specifies a unit of time used to create transmission packets within the stream of data; and transmitting, from the storage system to a cloud-based storage service, the stream of data from which data on the storage system may be recovered up to the given point in time corresponding to the RPO setting.
10. The apparatus of claim 9, wherein the received stream of data is encrypted.
9. The apparatus of claim 8, wherein the program instructions, when executed by the computer processor, further cause the apparatus to carry out: prior to transmitting the stream of data, encrypting the stream of data.
11. The apparatus of claim 9, wherein the received stream of data is encrypted using a plurality of keys, and wherein the stream of data may be decrypted based on a subset of the plurality of keys.
10. The apparatus of claim 9, wherein the stream of data is encrypted using a plurality of keys, and wherein the stream of data may be decrypted based on a subset of the plurality of keys.
12. The apparatus of claim 9, wherein the transmitting the stream of data after the occurrence of a data loss event includes transmitting the stream of data from multiple cloud endpoints distributed among multiple availability zones.

11. The apparatus of claim 8, wherein the transmitting includes transmitting the stream of data to multiple cloud endpoints distributed among multiple availability zones.
13.The apparatus of claim 12, wherein data on the remote storage system may be recovered based on a quorum of cloud endpoints that is less than all of the multiple cloud endpoints receiving the stream of data.
12. The apparatus of claim 11, wherein data on the storage system may be recovered based on a quorum of cloud endpoints that is less than all of the multiple cloud endpoints receiving the stream of data.
14. The apparatus of claim 9, wherein the stream of data includes an atomic sequence of updates.
13. The apparatus of claim 8, wherein the stream of data includes an atomic sequence of updates.
15. The apparatus of claim 9, wherein the remote storage system is a source storage system, and wherein in response to a data loss event, the data from the source storage system is recovered on the target storage system that is different from the source storage system.
14. The apparatus of claim 8, wherein the storage system is a source storage system, and wherein in response to a data loss event, the data from the source storage system is recovered on a target storage system that is different from the source storage system.
17. A computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: receiving a stream of data that includes storage data to be stored on a remote storage system and metadata describing recovery information relative to a given point in time, wherein the stream of data includes transmission packets created based on a recovery point objective ('RPO') setting; storing, in one or more cloud environments, the stream of data; and transmitting, from the one or more cloud environments to a target storage system, the stream of data after an occurrence of a data loss event.
15. A computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out: generating, in accordance with a recovery point objective (“RPO”) setting, a stream of data that includes storage data to be stored on a storage system and metadata describing recovery information relative to a given point in time, wherein the RPO setting specifies a unit of time used to create transmission packets within the stream of data; and transmitting, from the storage system to a cloud-based storage service, the stream of data from which data on the storage system may be recovered up to the given point in time corresponding to the RPO setting.
18. The computer program product of claim 17, wherein the transmitting the stream of data after the occurrence of a data loss event includes transmitting the stream of data from multiple cloud endpoints distributed among multiple availability zones.
17. The computer program product of claim 15, wherein the transmitting includes transmitting the stream of data to multiple cloud endpoints distributed among multiple availability zones.
19. The computer program product of claim 18, wherein data on the remote storage system may be recovered based on a quorum of cloud endpoints that is less than all of the multiple cloud endpoints receiving the stream of data.
18. The computer program product of claim 17, wherein data on the storage system may be recovered based on a quorum of cloud endpoints that is less than all of the multiple cloud endpoints receiving the stream of data.
20. The computer program product of claim 17, wherein the remote storage system is a source storage system, and wherein in response to a data loss event, the data from the source storage system is recovered on the target storage system that is different from the source storage system.
20. The computer program product of claim 15, wherein the storage system is a source storage system, and wherein in response to a data loss event, the data from the source storage system is recovered on a target storage system that is different from the source storage system.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Zhou et. al., U.S Patent Pub.No. 2018/0260149 (hereinafter Zhou).
Regarding Claim 1, Zhou teaches  a method comprising: receiving a stream of data that includes storage data to be stored on a remote storage system and metadata describing recovery information relative to a given point in time, wherein the stream of data includes transmission packets created based on a recovery point objective ('RPO') setting (Fig.1-3A; Para10-12 "Critical data is assigned smaller RPO values (e.g.,windows of time), and less critical data is assigned larger RPO values" Para15 "prioritize a write sequence of elements of data of an I/O queue within one computing system for transmission to a secondary storage system (e.g., another computing system) based on a calculation related to a wait time in the 1/0 queue and an RPO value of each element of data" Para13-14,31-32;34-35); 
storing, in one or more cloud environments, the stream of data (Fig.1, 2; Para34-35 "processes elements of data received via network 110 for storage among the plurality of storage entities (SE's) of system 130"); and transmitting, from the one or more cloud environments to a target storage system, the stream of data after an occurrence of a data loss event (Fig.1,2; Para10-11,17-18;29-31 "System 130 is representative of: a network-attached storage (NAS) system, a storage area network (SAN), a SAN-NAS hybrid system, a storage system based on a cloud infrastructure, or any storage device or system utilized as a secondary storage location for data replicated from computing system 101" Para 34-35 "In another example, storage control and monitoring program 135 generates a resend message in response to not receiving a complete element of data via network 110, such as detecting the loss of one or more packets for an element of data transmitted via network 110.").
Regarding claims 9 and 17, Zhou teaches these claims according to the reasoning set forth in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 5, 10, 12, 13,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et. al., U.S Patent Pub.No. 2018/0260149 (hereinafter Zhou) in view of Madhu et. al. US Patent Pub No. 2016/0048408 (hereinafter Madhu).
Regarding claim 2, Zhou teaches all the limitations of the base claims as outlined above.
However, Zhou fails to teach but Madhu teaches wherein the received stream of data is encrypted(Fig.8-9; Para71-72" Credentials to access these assets are encrypted and sent via the request to the metadata service."Para116).
	Zhou and Madhu are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhou, and incorporating the data management method, as taught by Madhu.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Madhu (Para3-4).
Regarding claim 4, the combination of Zhou and Madhu teaches all the limitations of the base claims as outlined above.
Further, Madhu teaches wherein the transmitting the stream of data after the occurrence of a data loss event includes transmitting the stream of data from multiple cloud endpoints distributed among multiple availability zones(Fig.1-4, 8-9; Para55-57 “the vNodes 120 may be seamlessly installed on-premise in a virtualized enterprise data center environment (such as installing directly into an existing VMware environment) and may also be also installed in a cloud-computing environment having web services 208A, 208B, 208C, 208D (such as AWS).” Para72-74).
Regarding claim 5, the combination of Zhou and Madhu teaches all the limitations of the base claims as outlined above.
Further, Madhu teaches wherein data on the remote storage system may be recovered based on a quorum of cloud endpoints that is less than all of the multiple cloud endpoints receiving the stream of data (Fig.1-4, 9 Para55-57, 72-74).
Regarding claims 10, 12, 13,18 and 19, the combination of Goodman and Madhu teaches these claims according to the reasoning set forth in claim 2, 4, 5.
Claims 3, 7, 8, 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Madhu as applied to claim 2 above, further in view of Osaki et. al. US Patent Pub No. 2006/0005048 (hereinafter Osaki).
Regarding claim 3, the combination of Zhou and Madhu teaches all the limitations of the base claims as outlined above.
	However, the combination fails to teach but Osaki teaches wherein the received stream of data is encrypted using a plurality of keys, and wherein the stream of data may be decrypted based on a subset of the plurality of keys (Fig.1, 3, 11; Para11-12, 38-39 "The encryption mechanism, (e.g., CPU 106, memory 105, encryption algorithm, and keys), decrypts the transferred data and stores it in primary storage system 101").  
	Zhou, Madhu, and Osaki are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhou and Madhu, and incorporating the decryption method, as taught by Osaki.  
The motivation for doing so would have been to provide secure data management.
Regarding claim 7, the combination of Zhou and Madhu teaches all the limitations of the base claims as outlined above.
Further, Osaki teaches wherein the storage system is a source storage system, and wherein in response to a data loss event, the data from the source storage system is recovered on a target storage system that is different from the source storage system (Fig.1, Para11-13 "The primary storage system encrypts data before it copies data to secondary storage system, and decrypts data and stores in it when it receives encrypted data from the secondary storage system" Para37-38).
Regarding claim 8, the combination of Zhou and Madhu teaches all the limitations of the base claims as outlined above.
Further, Osaki teaches wherein the remote storage system and the target storage system are the same storage system (Fig.1, Para11-13,37-38).
Regarding claims 11, 15, 16, and 20, the combination of Zhou, Madhu and Osaki teaches these claims according to the reasoning set forth in claim 3, 7, and 8.
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et. al., U.S Patent Pub.No. 2018/0260149 (hereinafter Zhou) in view of  in view of Taylor et. al. US Patent Pub No. 2012/0089496 (hereinafter Taylor).
Regarding claim 6, Zhou teaches all the limitations of the base claims as outlined above.
However, Zhou fails to teach but Taylor teaches wherein the stream of data includes an atomic sequence of updates (Para174 "the snapshot of the book is an atomic event that records the event sequence number of the most recent update").  
	Zhou and Taylor are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Zhou, and incorporating the atomic sequence, as taught by Taylor.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Taylor (Para12-15).
Regarding claims 14, the combination of Zhou and Taylor teaches these claims according to the reasoning set forth in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/             Primary Examiner, Art Unit 2135